Motion by appellant for a stay, pending appeal, granted, on condition that appellant perfect the appeal and be ready to argue or submit it at the October Term, beginning October 1, 1962. Motion by appellant to dispense with printing, granted. The appeal will be heard on a typewritten record and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file two copies of the typewritten record and six copies of her typewritten brief and to serve one copy of each on respondents. The record and appellant’s brief must be served and filed on or before August 20, 1962. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.